UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 21, 2010 AGR TOOLS, INC. (Exact name of registrant as specified in its charter) Nevada 000-52043 98-0480810 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Lido Circle, Suite C-1 Lakeway, TX 78724 (Address of principal executive offices) 936-539-5744 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events On September 21, 2010, AGR Tools, Inc. (the “Company”) issued a press release pursuant to Rule135c under the Securities Act of 1933, as amended (the “Securities Act”), in connection with the proposed issuance by the Company of shares of its common stock to certain investors in an offering exempt from the registration requirements of the Securities Act. In accordance with Rule135c(d)under the Securities Act, a copy of the press release is attached to this Current Report on Form8-K as Exhibit99.1. Item 9.01 Financial Statements and Exhibits Exhibit 99.1 Press Release dated September 21, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 21, 2010 AGR TOOLS, INC. By: /s/Rock Rutherford Rock Rutherford President, Chief Executive Officer
